14-2419
     Hu v. Lynch
                                                                                       BIA
                                                                                  Wright, IJ
                                                                               A200 171 298
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   29th day of May, two thousand fifteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            ROBERT D. SACK,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   LINZAI HU,
14            Petitioner,
15
16                 v.                                                14-2419
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.*
22   _____________________________________
23
24   FOR PETITIONER:                     Gang Zhou, New York, New York.
25

     * Pursuant to Fed. R. App. P. 43(c)(2), Attorney General Loretta E.
     Lynch is automatically substituted for former Attorney General Eric
     Holder, Jr.
 1   FOR RESPONDENT:            Joyce R. Branda, Acting Assistant
 2                              Attorney General; Melissa
 3                              Neiman-Kelting, Senior Litigation
 4                              Counsel; Anna Nelson, Trial
 5                              Attorney, Office of Immigration
 6                              Litigation, United States
 7                              Department of Justice, Washington,
 8                              D.C.
 9
10       UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review is

13   DENIED.

14       Petitioner Hu, a native and citizen of China, seeks review

15   of a June 16, 2014, decision of the BIA affirming a December

16   11, 2012, decision of an Immigration Judge (“IJ”) denying Hu’s

17   application for asylum, withholding of removal, and relief

18   under the Convention Against Torture (“CAT”).    In re Linzai Hu,

19   No. A200 171 298 (B.I.A. June 16, 2014), aff’g No. A200 171 298

20   (Immig. Ct. N.Y. City Dec. 11, 2012).     We assume the parties’

21   familiarity with the underlying facts and procedural history

22   in this case.

23       Under the circumstances of this case, we review the IJ’s

24   decision as modified by the BIA.   See Xue Hong Yang v. U.S. Dep’t

25   of Justice, 426 F.3d 520, 522 (2d Cir. 2005).     The applicable

                                    2
1    standards of review are well established.                 See 8 U.S.C.

2    § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d 162,

3    165-66 (2d Cir. 2008).

4          For asylum applications governed by the REAL ID Act, such

5    as   Hu’s,   the   IJ   may,   considering     the   totality      of   the

6    circumstances,     base   a    credibility     finding   on   an   asylum

7    applicant’s    demeanor,       candor,    or     responsiveness,        and

8    inconsistencies in her statements and other record evidence,

9    without regard to whether they go “to the heart of the

10   applicant’s claim.”       8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

11   Lin, 534 F.3d at 163-65.       We “defer . . . to an IJ’s credibility

12   determination unless, from the totality of the circumstances,

13   it is plain that no reasonable fact-finder could make such an

14   adverse credibility ruling.”         Xiu Xia Lin, 534 F.3d at 167.

15   Here, a totality of the circumstances, including Hu’s demeanor

16   and inconsistent, implausible testimony, support the agency’s

17   adverse credibility determination.

18        In this case, Hu alleged that she was subjected to a forced

19   abortion under China’s coercive family planning policies.               The

20   IJ reasonably relied on Hu’s demeanor in finding her not

21   credible,    noting     that   her   testimony   lacked   detail,       was
                                          3
1    emotionless, and “appeared as if she was testifying or reciting

2    from a script.”    We afford particular deference to the trier

3    of fact’s assessment of demeanor.        Dong Gao v. BIA, 482 F.3d
4    122, 126-27 (2d Cir. 2007).      Hu did not provide any details

5    regarding the abortion itself during her testimony.           The IJ

6    also reasonably noted that some of Hu’s statements regarding

7    the events in China were almost identical to her personal

8    statement.   For example, she used the terms “pregnancy test

9    paper” and “test papers for pregnancy” in both her statement

10   and hearing testimony, lending support to the IJ’s concerns that

11   Hu was reciting from a script.

12       The   IJ’s    demeanor   finding   was    further   supported   by

13   inconsistencies in Hu’s testimony.           We “can be . . . more

14   confident in our review of observations about an applicant’s

15   demeanor where . . . they are supported by specific examples

16   of inconsistent testimony.”          Li Hua Lin v. U.S. Dep’t of

17   Justice, 453 F.3d 99, 109 (2d Cir. 2006).         Hu testified that

18   she left China in December 2010 and entered the United States

19   in November 2010.     She then corrected herself and testified

20   that she entered the United States in December 2010 and left

21   China in November 2010.      Hu also testified that she last saw
                                      4
1    a physician in June 2010, but later stated that she also had

2    a physical examination in November 2010.         Hu further stated

3    that she spoke with her uncle only once in October 2010, but

4    her uncle testified that he spoke with Hu twice.        While these

5    inconsistencies are relatively minor, the agency was entitled

6    to rely on their cumulative effect.         Tu Lin v. Gonzales, 446

7 F.3d 395, 402 (2d Cir. 2006).

8        The agency also reasonably found Hu’s claim that her

9    abortion     was   forced    implausible.      Her   testimony   was

10   inconsistent with a medical document stating “[p]eriod stopped

11   for 68 days, requested to end pregnancy,” which the IJ

12   reasonably interpreted as suggesting that the abortion was

13   voluntary.    Furthermore, Hu did not hide after she discovered

14   her pregnancy, but stayed home with her parents, requested leave

15   from employment, and opened the door when the family planning

16   officials knocked.          The IJ reasonably noted that family

17   planning officials would likely look for Hu at home, and thus

18   Hu’s actions did not support her assertion that she was “in

19   hiding.” See Xiu Xia Lin, 534 F.3d at 168 (stating that an IJ

20   may “evaluate an applicant’s credibility in light of the


                                        5
1    ‘inherent plausibility’” of the applicant’s account (quoting

2    8 U.S.C. § 1158(b)(1)(B)(iii)).

3        Given   Hu’s   demeanor   and   inconsistent,   implausible

4    testimony, substantial evidence supports the agency’s adverse

5    credibility determination, which provided an adequate basis for

6    denying her asylum, withholding of removal, and CAT relief.

7    See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167;

8    see also Paul v. Gonzales, 444 F.3d 148, 155-57 (2d Cir. 2006).

9    Because the IJ’s adverse credibility determination is supported

10   by substantial evidence, we need not review the IJ’s additional

11   findings that Hu’s asylum application was not timely and that

12   she failed to sufficiently corroborate her claim, both of which

13   were not considered by the BIA.

14       For the foregoing reasons, the petition for review is

15   DENIED.

16                                 FOR THE COURT:
17                                 Catherine O=Hagan Wolfe, Clerk




                                    6